Citation Nr: 0210388	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  96-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left ankle injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran's military records reflect that he served on 
active duty for training with the U.S. Marine Corps Reserve 
from from June 1973 to December 1973, and on active duty with 
the Army National Guard from August 1990 to August 1991, 
September 1991 to July 1992, and August 1993 to December 
1993.  

In a rating decision dated in June 1976, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo denied 
the veteran's claim of entitlement to service connection for 
a left ankle disorder (also described as a left foot injury).  
The veteran was notified of the RO's decision and of his 
appellate rights.  In July 1976, he submitted a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
subsequently provided by the RO.  The veteran did not perfect 
his appeal to the Board of Veterans' Appeals (Board); 
therefore, the RO's June 1976 rating decision became final.  

This matter is on appeal to the Board from a September 1995 
RO rating decision, which granted the veteran's reopened 
claim for entitlement to service connection for residuals of 
a left ankle injury and assigned a noncompensable (zero 
percent) evaluation, effective from December 1994, which was 
the date of receipt of the reopened claim.  The veteran filed 
an NOD in February 1996.  He was subsequently provided an SOC 
in March 1996.  In May 1996, the veteran perfected his appeal 
to the Board.  

In August 1996 the veteran was afforded a hearing before a 
Hearing Officer at the RO; a transcript is of record.  
Thereafter, a supplemental statement of the case (SSOC) was 
issued in September 1998, in which the RO increased the 
evaluation of the veteran's service-connected residuals of a 
left ankle injury from 0 percent to 20 percent disabling, 
effective from December 1994.  The veteran did not indicate 
that the increased rating granted by the RO was sufficient to 
satisfy his appeal.


Also in September 1998, the RO issued a rating decision 
which, in addition to effectuating the increased evaluation 
for the left ankle, granted a temporary total (100 percent) 
rating for a two-month period due to casting of the left 
ankle.  Also, that rating decision denied reopening of the 
previously-denied claim of service connection for a left foot 
disability, and denied secondary service connection for a 
left foot disability claimed as due to the service-connected 
left ankle disorder.

The left ankle increased-rating issue was again addressed in 
an SSOC issued in January 1999.  That SSOC also included 
discussion of the issue of whether new and material evidence 
had been submitted to reopen the previously denied service-
connection claim as to the left foot.  The case was 
subsequently returned to the Board.  

The Board remanded the issue of an evaluation in excess of 20 
percent for the service-connected residuals of a left ankle 
injury in November 1999, for further development and a VA 
examination to determine the veteran's current level of 
disability.  The RO, in additional SSOC's issued to the 
veteran in August 2000 and December 2001, continued to 
evaluate his left ankle disability at 20 percent.  

It is noted that the Board's November 1999 decision also 
addressed an issue which is not currently before the Board, 
i.e., whether new and material evidence had been presented to 
reopen a claim of service connection for residuals of an 
injury to the left foot.  Reopening of that claim was denied 
by the Board.

The veteran's representative, in a Written Brief Presentation 
dated in February 2002, continued to address the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left foot.  However, since the 
Board denied that issue in our decision of November 1999, and 
that decision was not appealed to the U.S. Court of Appeals 
for Veterans Claims, it was final.  See 38 U.S.C.A. § 7266 
(West 1991); 38 C.F.R. § 20.1100 (2001).  Thus, to the extent 
the representative wishes to reopen that claim, the matter 
should be first raised before the RO for appropriate 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(Board is without jurisdiction to consider issues not yet 
adjudicated by the RO).  The Board wishes to make it clear 
that it intimates no conclusion as to the outcome of any such 
claim.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's service-connected residuals of a left ankle 
injury are manifested by degenerative changes; tenosynovitis, 
evidenced by fluid surrounding the flexor digitorum longus 
tendon; and a painful limited range of motion of the left 
ankle.  

2.  The competent medical evidence of record indicates that 
the veteran's service-connected residuals of a left ankle 
injury are also manifested by pronation, pain on 
manipulation, and swelling of the left foot.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected residuals of a left ankle 
injury manifested in the left ankle have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5024, 5271 (2001).

2.  The schedular criteria for a separate evaluation of 20 
percent, and no more, for service-connected residuals of a 
left ankle injury manifested in the left foot have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Code 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records include the report of a 
replacement examination conducted in October 1973, which 
indicated that the veteran had suffered a stress fracture of 
his left foot.  

In March 1976 the veteran filed a claim seeking service 
connection for a left ankle disability, among other things.  
He was afforded a VA examination in April 1976, to which he 
reported with complaints related to his left foot.  Clinical 
evaluation revealed a full range of motion of the left ankle 
and subtalar joints.  It was specifically noted that there 
was no evidence of plantar callosities, and no pronation.  

The RO, in a rating decision dated in June 1976, denied the 
veteran's claim of entitlement to service connection for a 
left ankle condition because such was "not shown by the 
evidence of record."  The veteran was notified of the RO's 
decision and his appellate rights by letter dated July 2, 
1976.  He filed a notice of disagreement, and the RO 
subsequently issued a statement of the case.  The veteran did 
not perfect his appeal to the Board; thus, the decision was 
final.  

Service medical and personnel records include copies of sworn 
statements and medical records indicating that the veteran 
injured himself while playing volleyball during training in 
October 1992.  The report of a left ankle X-ray revealed 
diffuse soft tissue swelling overlying the lateral malleolus.  
The impression was of soft tissue swelling and distal fibula 
fracture.  

Dr. GMR reported treating the veteran in October 1992 for an 
injury to his left ankle.  At that time, physical examination 
revealed some mild diffuse swelling with mild tenderness over 
the deltoid ligament and moderate tenderness over the 
anterior talofibular ligament of the left ankle.  The veteran 
had full range of motion, good strength, and no instability.  
The impression was of a grade-I sprain of the lateral 
ligaments of the left ankle.  

A DD Form-261, Report of Investigation, dated in June 1993 
determined, based upon sworn witness statements and medical 
records, that on October 15, 1992, the veteran had twisted 
his ankle in training while playing volleyball, and suffered 
a sprain.  The investigators concluded that the veteran's 
injury had occurred in the line of duty.  

The veteran presented for outpatient treatment at the VA 
Medical Center (VAMC) in Rochester, New York, in August 1994, 
at which time he reported history of an injury to his ankle 
in service.  Physical examination revealed the veteran's gait 
to be antalgic on the left, with his weight quickly shifted 
off the left ankle.  There was no warmth, swelling, 
tenderness, or redness.  However, there was point tenderness 
just distal to the distal aspect of the left fibula on deep 
palpation.  His range of motion was within normal limits.  

A report of X-rays taken in August 1994 indicated a relative 
decrease in perfusion and uptake in the left ankle, thought 
most consistent with the late stage of reflex sympathetic 
dystrophy syndrome or possible gait-related changes from 
favoring the right ankle on ambulation.  Mild degenerative 
changes were also noted, but no other abnormalities were 
seen.  The veteran was diagnosed with status post left distal 
fibular fracture and lateral collateral ligament sprain.  He 
was also diagnosed with chronic pain syndrome.

In December 1994 the veteran filed a claim seeking to reopen 
his claim of entitlement to service connection for a left 
ankle disorder.  

Magnetic resonance imaging (MRI) was performed in January 
1995, which revealed a slightly prominent amount of fluid in 
the tendon sheath surrounding the flexor digitorum longus 
tendon.  It was noted that some fluid surrounding the tendon 
was normal, but that the amount present in the veteran might 
represent tenosynovitis.  

Results of X-rays taken in January 1995 indicated no evidence 
of fracture or dislocation.  The inversion stress view, 
without the right side for comparison, demonstrated slight 
lateral widening.  The impression was that of a normal study.  

Physical examination in January 1995 revealed tenderness to 
palpation reproducing the veteran's symptoms.  There was no 
abnormal fluid collection palpated at that time, and it was 
noted that the veteran's subtalar and ankle joints had normal 
range of motion.  The diagnostic impression was of chronic 
strain, left lateral collateral ligament of the ankle.  

The veteran was afforded an additional VA examination in 
April 1995, at which time his medical history was noted and 
he continued to complain of constant dull pain in his foot 
that was aggravated by extensive usage.  Clinical evaluation 
revealed that the veteran walked with a mild limp; however, 
there was no swelling deformity or other impairment of the 
joint.  It was specifically noted that there was no local 
tenderness or swelling of the foot.  The foot and ankle were 
both freely movable in all directions.  The August 1994 X-ray 
and MRI results were noted and the veteran was diagnosed with 
"probably tenosynovitis of one of the muscles in the left 
foot."  

The veteran was examined at a VA outpatient clinic in August 
1995, at which time he continued to complain of pain.  
Physical examination of the left ankle revealed tenderness in 
the anterolateral aspect on palpation.  It was noted that 
resisted inversion and plantar flexion produced some pain, 
while resisted eversion and plantar flexion produced minimal 
pain.  The impression was that of chronic lateral ligamentous 
strain, left ankle.  The veteran was treated with an 
injection of Celestone and Marcaine.  

As noted in the Introduction, above, in a rating decision 
dated in September 1995, the RO granted the veteran's claim 
of entitlement to service connection for a left ankle injury 
and assigned a noncompensable evaluation.  

The veteran received treatment from Dr. DLH from November 
1995 to July 1996, during which the veteran continued to 
complain of left ankle and foot pain.  According to treatment 
records, Dr. DLH contacted VA in December 1995 and advised 
them that he was having limited success with treatment of the 
veteran's left ankle and foot.  He inquired as to whether 
orthotic services were available through VA.  Dr. DHL noted 
in February 1996 that the veteran had slight loss of the left 
arch, which caused a left foot/ankle pronation and external 
tibial rotation, and caused posterior, lateral, and superior 
movement of the fibula.  The veteran was diagnosed with 
"pain - ankle/foot" and "intersegmental [dysfunction] 
ankle/foot."  It was recommended again that the veteran be 
fitted for orthotics.  In April 1996 it was noted that the 
veteran had been fitted by VA for a cast, which would remain 
on for four weeks to help his foot and ankle condition.  

VA outpatient treatment records from February 1996 indicate 
that exercises the veteran was doing for his left foot were 
not working.  He reported that his foot had been taped by a 
chiropractor and that he had received some relief from that.  
Physical examination was deferred in light of the veteran's 
statements regarding benefits from some sort of arch support.  
The examiner prescribed "arch supports, to help him with his 
ankle pain."  

A VA outpatient treatment report dated in March 1996 
indicated left foot and ankle pain.  Physical examination 
revealed pes planus, with positive range of motion of the 
subtalar joint and ankle.  The clinical assessment was that 
of pes planus and ankle instability.  The veteran was 
scheduled to be fitted for an ankle cast.  

VA outpatient treatment records from April 1996 indicate that 
the veteran had just been taken out of a cast.  He received 
an injection with no relief.  Examination revealed his gait 
to be antalgic.  He had full range of motion of his ankle and 
X-rays of such were negative.  Examination of the veteran's 
feet revealed flexible pes planus.  He was diagnosed with 
flexible mild flatfoot bilaterally and chronic ankle pain, 
status post sprain.  

The veteran filed a notice of disagreement and, in his May 
1996 substantive appeal, stated that his left ankle condition 
was causing weakness and decreased flexibility in the 
metatarsal area.  

Results of X-rays taken in May 1996 revealed no bone or soft 
tissue abnormalities.  The veteran was diagnosed with mild 
reflex sympathetic dystrophy.  

In August 1996, Dr. DHL stated that the veteran had slight 
loss of the medial and metatarsal arches of the left foot, 
the result of which was a left foot/ankle pronation.  He 
commented that the veteran had begun to wear the VA-supplied 
orthotics and was making improvements.  

Also in August 1996, the veteran presented for a hearing 
before a local Hearing Officer, at which time he continued to 
complain of pain.  He reported wearing special shoes and a 
cast.  The veteran testified that he was given injections and 
physical therapy.  He further testified that his foot got 
cold and numb, and occasionally changed colors.  He also 
complained of recent problems with the tendons on the inside 
of the foot.  

The veteran reported difficulty swimming, walking, and 
standing for extended periods of time.  According to the 
veteran, the orthotics he used to correct his foot caused his 
ankle to hurt and, when his ankle was comfortable, his foot 
hurt.  The veteran testified that, in addition to the 
orthotics, he occasionally used a cane to ambulate.  

A statement from Dr. CTB dated in September 1996 indicated a 
history of chronic left lateral collateral ligament strain to 
the ankle, and conservative treatment.  According to Dr. CTB, 
examination revealed tenderness over the anterior talofibular 
ligament.  The impression was that of chronic grade-I sprain 
of the lateral ligament of the left ankle.  

Results from X-rays taken in February 1998 revealed no bone 
or soft tissue abnormalities.  

The veteran was afforded a VA examination in October 1998, at 
which time he complained of pain, weakness, stiffness, 
instability or giving way, locking, fatigability, lack of 
endurance, heat, redness, and occasional swelling.  

Physical examination revealed a normally appearing ankle with 
no swelling, local tenderness, erythema, or warmth.  The 
veteran had dorsiflexion to 10 degrees and plantar flexion to 
45 degrees.  He was diagnosed with tenosynovitis in the area 
of the leg with "possible post traumatic bony defect medial 
aspect of the tip of lateral malleolus."

In December 1998 the veteran submitted a statement in support 
of the claim in which he reported constantly changing 
orthotics and inserts in his shoes because of pain in his 
feet and ankle.  The veteran stated that the ankle brace he 
used to immobilize his left ankle and foot helped sometimes.  
He often had to take medication and lie down to get complete 
relief.  

An SSOC was provided by the RO in January 1999, which 
continued to evaluate the veteran's service-connected left 
ankle disability as 20 percent disabling.  

An outpatient treatment record from October 1999 indicated 
that the veteran had painful range of motion of his left 
ankle and was diagnosed with degenerative joint disease.  
Another record from that month revealed tenderness to 
palpation of the lateral aspect and painful range of motion 
actively and passively in plantar flexion, dorsiflexion, 
lateral-medial rotation, as well as eversion and inversion.  
The veteran had impairment of sensation on the lateral aspect 
of his left lower extremity and his left foot.  There was 
some hyperesthesia on the lateral aspect of his left lower 
extremity.  Tinel's sign was negative at the fibular head and 
his gait was antalgic with a cane, favoring his left lower 
extremity.  X-rays revealed moderate arthritic changes in the 
left ankle.  The veteran was scheduled to visit the brace 
clinic for a patellar tendon weight bearing brace.  The 
examiner indicated possible causalgia or dysesthetic type of 
pain in the left lower extremity.  

In November 1999 the issue of entitlement to an evaluation in 
excess of 20 percent for service-connected residuals of a 
left ankle injury came before the Board.  At that time, the 
Board determined that there was insufficient evidence upon 
which to base a decision, and the veteran's claim was 
accordingly remanded for a VA examination to evaluate the 
nature and extent of his left ankle disability, in addition 
to any associated functional loss.  

The veteran was scheduled to appear for a VA examination as 
ordered by the Board in April 2000.  The veteran appeared as 
scheduled; however, the dictation of the examination was 
lost.  Thereafter the veteran was scheduled for another VA 
examination in May 2000, to which he did not report.  

In September 2000 the veteran continued to complain of pain 
and stiffness in his left foot.  He was diagnosed with 
chronic left foot pain.  The veteran had been given a 
patellar tendon bearing brace to reduce ankle pain.  In 
November it was noted that his left ankle pain had improved 
with the use of the brace.  An outpatient treatment record 
dated in February 2001 noted continued use of the ankle 
brace.  Although the veteran reported not taking Naprosyn as 
prescribed, he did indicate use of Vioxx.  

II.  Relevant Law and Regulations

A.  Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a later claim for an increased rating. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability. Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

B.  Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6. 

C.  Schedular criteria for arthritis

Under 38 C.F.R. § 4.59 (2001) pain upon motion and facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints for any form of arthritis.  

III.  Legal Analysis

A.  Preliminary Matters

During the pendency of this appeal, in November 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOC's provided by the RO in March 1996, September 1998, 
January 1999, June 2000, and October 2001, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

The Board notes that when the veteran fails to appear, 
without good cause, for a VA examination that is scheduled in 
conjunction with a claim for an increased rating, the claim 
may be denied.  38 C.F.R. § 3.655 (2001).  

In the present case, the veteran presented for a VA 
examination as scheduled in April 2000.  Through no fault of 
the veteran, the dictation of that examination was lost.  
Although the veteran was scheduled for another VA examination 
for which he failed to report, the Board does not believe it 
would be equitable to penalize him for the administrative 
error that necessitated the second examination.  

Therefore, the Board will discuss below the issue of 
entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left ankle injury based upon 
the current evidence of record, which includes recent VA 
outpatient treatment records that offer a clearer picture of 
the veteran's current level of disability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).


B.  Discussion

The veteran's service-connected residuals of a left ankle 
injury, which has manifestations in both the left ankle and 
foot, is currently evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5276.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

In the present case, the veteran injured his left ankle in 
October 1992.  Since that time, he has complained of and been 
treated for manifestations in his left ankle, including pain 
and limitation of motion.  In addition, his service-connected 
residuals of a left ankle injury have been associated with 
pronation and pain on manipulation and use of his left foot.  
Inasmuch as the residuals of the October 1992 injury are 
separately manifested in the veteran's left ankle and left 
foot, the Board finds that he is entitled to separate ratings 
for the distinct types of symptomatology.  See Esteban, 
supra.  

1.  Left ankle manifestations

In January 1995 it was noted that the veteran had a slightly 
prominent amount of fluid in the tendon sheath surrounding 
the flexor digitorum longus tendon, which indicated 
tenosynovitis.  Also, based upon similar findings, VA 
examiners in April 1995 and October 1998 diagnosed the 
veteran with tenosynovitis.  

Under Diagnostic Code (DC) 5024, tenosynovitis is rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  Limitation of motion of the ankle is governed 
by 38 C.F.R. § 4.71a, DC 5271.  Pursuant to DC 5271, moderate 
limitation of motion is assigned an evaluation of 10 percent, 
and marked limitation of motion is assigned 20 percent.  

VA outpatient records dated in October 1999 indicated that 
the veteran had painful range of motion actively and 
passively in plantar flexion, dorsiflexion, and lateral 
medial rotation, as well as eversion and inversion.  During a 
VA examination in October 1998, the veteran was noted to have 
plantar flexion to 45 degrees but dorsiflexion to only 10 
degrees.  Giving the benefit of the doubt to the veteran, the 
Board finds that such limitation on dorsiflexion, although 
not on plantar flexion, represents marked limitation.  
38 C.F.R. § 3.102.  

Therefore, the veteran's service-connected residuals of a 
left ankle injury are properly evaluated as 20 percent 
disabling, the maximum evaluation available under Diagnostic 
Code 5024.  See DC 5271.  

The Board notes that examiners since 1995 have noted 
degenerative changes in the left ankle joint, and the veteran 
has been diagnosed with degenerative joint disease.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to that code, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In other words, evaluation 
of the veteran's degenerative joint disease would also be 
based upon limitation of motion of his ankle under DC 5271.  
As discussed above, the veteran is entitled to a 20 percent 
evaluation, the maximum rating allowable, under DC 5271.  See 
38 C.F.R. § 4.71a, DC 5024.  

The Board notes that, pursuant to the anti-pyramiding 
provision of 38 C.F.R. § 4.14 discussed above, evaluation of 
the same disability under various diagnoses is to be avoided.  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, limitation of motion of the veteran's left ankle 
could not be evaluated pursuant to the provisions of both 
Diagnostic Codes 5003 and 5024.  

2.  Left foot manifestations

As noted above, it is not expected that all of the veteran's 
symptoms would be fully considered under one diagnostic code.  
See 38 C.F.R. § 3.321(a).  Inasmuch as the veteran's service-
connected residuals of a left ankle injury have distinct 
manifestations in his left foot, he is entitled to a separate 
rating.  See 38 C.F.R. § 4.14.  

In February 1996 Dr. DLH noted slight loss of the left arch.  
He diagnosed "pain-ankle/foot" and "intersegmental 
[dysfunction] ankle/foot."  He also recommended that the 
veteran be fitted for orthotics.  The veteran's foot has been 
fitted for casts and arch supports.  

In March 1996 the veteran was diagnosed with pes planus and 
ankle instability.  Pes planus is defined as "flatfoot, a 
deformed foot in which the position of the bones relative to 
each other has been altered, with lowering of the 
longitudinal arch.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 1268.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flatfoot, 
acquired), unilateral pes planus, which is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, is assigned an evaluation of 30 percent.  
Unilateral pes planus that is severe with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities is assigned an evaluation 
of 20 percent.  Moderate pes planus evidenced by "weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilaterally or unilaterally" is assigned 10 percent.  
Additionally, mild flatfoot that is relieved by built-up 
shoes or arch support is noncompensable.  

Dr. DLH, in a letter dated in August 1996, reported that his 
examination of the veteran in February 1996 revealed "left 
foot/ankle pronation."  VA outpatient treatment records from 
January 1995 and October 1999 indicated that the veteran was 
tender to palpation.  During his April 1995 VA examination, 
the veteran reported constant dull pain in his foot, which 
was aggravated by increased usage.  Examiners have 
continuously noted use of orthopedic appliances such as arch 
supports, casts, and braces, to relieve the veteran's pain.  
In October 1992, Dr. GMR reported some mild diffuse swelling 
with mild tenderness over the deltoid ligament and moderate 
tenderness over the anterior talofibular ligament.  

Inasmuch as the competent medical evidence of record 
indicates pronation, pain on manipulation and use of the left 
foot, and swelling, the veteran's service-connected residuals 
of a left ankle injury is entitled to a separate 20 percent 
disability rating pursuant to Diagnostic Code 5276.  

A higher evaluation of 30 percent is not warranted unless 
there is marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes or appliances.  

In the present case, there is no evidence that the veteran 
suffers marked pronation or extreme tenderness of plantar 
surfaces of the feet.  There is also no evidence of inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  The veteran was fitted for a cast in March 
1996.  Dr. DLH sent letters in December 1995 and February 
1996 to VA physicians noting that his treatment of the 
veteran was complicated by his foot and ankle problems, and 
suggested that the veteran be fitted for orthotics.  In 
December 1998 the veteran submitted a statement in support of 
claim in which he indicated the brace he had been given 
helped his pain.  A VA outpatient treatment record from 
October 1999 indicates that the veteran was scheduled to 
visit the brace clinic to be fitted for a patellar tendon 
weight-bearing brace.  In November 2000 it was noted that the 
veteran's condition was improved due to use of the brace.  

Therefore, the left foot manifestations of the veteran's 
service-connected residuals of a left ankle injury do not 
warrant a 30 percent evaluation pursuant to Diagnostic Code 
5276.  

3.  DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  

In the present case, the symptoms of the veteran's service-
connected residuals of a left ankle injury are currently 
evaluated based upon Diagnostic Codes 5024 and 5276.  As 
discussed above, evaluation under DC 5024 is rated based upon 
limitation of motion of the affected joint.  However, the 
Board notes that, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that, if a claimant is already 
receiving the maximum disability rating available based upon 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  The veteran is now in receipt of a 20 percent 
rating, the maximum allowable rating for limitation of motion 
of the ankle.  See 38 C.F.R. § 4.71a, DC's 5024, 5271.  As a 
result, the aforementioned provisions of 38 C.F.R. § 4.40 and 
§ 4.45 are not for consideration.  See Johnston, 10 Vet. App. 
at 85.

To the extent that the veteran's service-connected residuals 
of a left ankle injury are evaluated pursuant to Diagnostic 
Code 5276, and are not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  


4.  Fenderson considerations

Moreover, consideration has also been given to assigning 
staged ratings; however, at no time during the periods in 
question has the veteran shown disablement equivalent to that 
greater than the assigned ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

5.  Extra-schedular considerations

The Board notes that the RO, in the SOC and SSOC's provided 
in May 1996, September 1998 and January 1999 concluded that 
an extraschedular evaluation was considered but not warranted 
for the veteran's service-connected left ankle disability.  
The veteran was provided with the language of the appropriate 
regulation, 38 C.F.R. § 3.321(b).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby).  
Moreover, if the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action is for the Board to raise the issue 
and remand the matter for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321.  
See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which might be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful in reviewing the evidence of 
record.  An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The facts of this case do not show that the veteran's left 
ankle disability results in marked interference with his 
employment or that such requires frequent periods of 
hospitalization.  The Board notes the veteran's contention 
that his service-connected left ankle injury causes 
difficulty ambulating on his job.  However, the veteran 
appears to continue to work full time and there is no 
indication that his service-connected left ankle injury has 
resulted in either frequent or excessive absences or an 
inability to perform his duties.  

Furthermore, there is no indication that the veteran has had 
frequent periods of hospitalization.  Indeed, the competent 
evidence of record indicates the veteran has only received 
outpatient treatment for his service-connected ankle 
disability.  

The veteran's complaints consist of pain, swelling, and 
limited motion, all of which are contemplated by the regular 
schedular criteria.  The evidence of record does not reflect 
any factor which takes the veteran outside of the norm, or 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, for the reasons discussed above, the Board finds 
that this case does not warrant the application of extra-
schedular criteria pursuant to 38 C.F.R. § 3.321.  

ORDER

A disability rating in excess of 20 percent for service-
connected residuals of a left ankle injury, manifested by 
limitation of motion of the ankle, is denied.  

A separate evaluation of 20 percent for symptoms of service-
connected residuals of a left ankle injury manifested in the 
left foot is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 


